Heretofore we had hardly deemed it necessary to set down our consideration of the concluding paragraph of appellants' original brief wherein it was suggested that under the terms of the will of Thomas Peters there had occurred at the moment of his death an equitable conversion of the lands in controversy into personalty, and therefore that no title vested in Thomas P. Henley which he could pass to others, i. e., the complainant in this cause. It seems now well to say that this question had been settled in Rucker v. Tennessee Coal, Iron  Railroad Co.,176 Ala. 456, 58 So. 465, and in the first paragraph of the opinion rendered on former appeal in this cause. And, further, that equitable conversion does not take place as to persons whose claims or rights to the property are purely incidental, not at all connected with its devolution or transfer from the author or through the instrument. 3 Pom. Eq. Jur. (4th Ed.) § 1166. The doctrine is formulated to give effect to the purposes of the author of the instrument directing a conversion, in this case the will. Id. It is not understood how the invocation of the doctrine of equitable conversion could in this case serve the purposes of testator or advance any general principle of equity as between the parties to this cause. Moreover, the will contains no specific direction that the lands here involved, that is, testator's "unsold coal and iron lands," be sold, nor is there a devise of these to the executor or to Neely and Rucker. On the contrary, the clear purpose of testator was that, after his debts were paid, these lands, or, if sold to pay debts, the balance realized from them, should go to Thomas P. Henley. Hence our ruling in Rucker v. T. C. I. 
R. Co., supra, to the effect that the title to these lands, as lands, passed to Henley subject to sale for the payment of debts.
We find no merit in the application for rehearing, and it must be overruled.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.